December 01, 2006


Mr. Kevin Michael Givens
Texas Department of Public Safety
P. O. Box 15327
Austin, TX 78761-5327
Mr. Philip C. Banks
500 East 29th Street
Bryan, TX 77803

RE:   Case Number:  05-0164
      Court of Appeals Number:  10-03-00035-CV
      Trial Court Number:  4680-B

Style:      TEXAS DEPARTMENT OF PUBLIC SAFETY
      v.
      GYLES ROBERT ALFORD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Karen       |
|   |McQueen         |